Citation Nr: 1026432	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  09-07 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1961 to February 1964.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in June 2008 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Veteran appeared at hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The Veteran seeks service connection for hearing loss and 
tinnitus, which he relates to service.  

The threshold for normal hearing is from 0 to 20 decibels at the 
tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and 
a higher threshold level indicates some degree of hearing loss, 
but not necessarily a hearing loss disability under 38 C.F.R. 
§ 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing 
as authority Current Medical Diagnosis and Treatment, 110-11 
(Stephen A. Schroeder et al. eds. (1988)). 

Before October 31, 1967, the decibel threshold levels in 
audiograms by a service department were reported applying the 
standards set forth by the American Standards Association (ASA).  


Since November 1, 1967, and currently the standard for 
determining the decibel threshold levels on audiograms by a 
service department and by VA in 38 C.F.R. § 3.385 has been set by 
the International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  

On VA audiology examination in April 2008, it is not clear that 
the audiologist converted the audiogram findings on separation 
examination in January 1964 to ISO (ANSI) units as the conversion 
would show a decibel threshold of 25 at 4000 Hertz in each ear, 
which is evidence of some degree of hearing loss, but not 
necessarily a hearing loss disability under 38 C.F.R. § 3.385.  

On the claim of service connection for tinnitus, in April 2010, 
the Veteran testified that he the ringing in his ears would start 
when the big [artillery and tank] guns were fired.  

Tinnitus is a condition under case law, where lay observation has 
been found to be competent to identify.  Charles v. Principi, 16 
Vet. App. 370, 374 (2002).  Furthermore, a lay person is 
competent in describing symptoms at the time which supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).

As the evidence of record is insufficient to decide the claims, 
further development under the duty to assist is required. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiology 
examination by an audiologist, who has not 
previously examined the Veteran, to 
determine whether it is at least as likely 
as not that the Veteran's hearing loss and 
tinnitus are related to noise exposure in 
service.  
The VA audiologist is asked to comment on 
the audiogram findings of a decibel 
threshold of 25 at 4000 Hertz in each ear 
on separation examination in January 1964, 
when converted to ISO (ANSI) units. 

The VA audiologist is asked to consider 
that the Veteran is competent to describe 
noise exposure and tinnitus.

The examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as it is to find 
against causation.

The claims folder should be made available 
to the examiner for review.

2.  After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).










These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


